—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered September 17, 1998, convicting defendant, after a nonjury trial, of aggravated harassment of an employee by an inmate, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence, including credible testimony concerning a threat made by defendant, clearly established that defendant intentionally squirted urine at a correction officer (see, People v Bracey, 41 NY2d 296). Concur — Rubin, J. P., Saxe, Buckley, Friedman and Marlow, JJ.